Citation Nr: 1024448	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-17 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from September 1944 to 
November 1946 and September 1952 to October 1970.  He was 
awarded the Combat Infantryman Badge. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  By that rating action, the RO denied the 
Veteran's claim of entitlement to TDIU.  The Veteran appealed 
the RO's May 2008 rating action to the Board. 

In February 2010, the Veteran and his spouse testified before 
the undersigned Veterans Law Judge at the North Little Rock, 
RO.  A copy of the hearing transcript has been associated 
with the claims files. 

Please note this appeal has been advanced on the Board's 
docket pursuant to  38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).

The appeal is REMANDED to the RO/Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In this case, the Veteran has been granted 70, 30, and 10 
percent disability ratings for sensorineural hearing loss, 
right total knee arthroplasty and skin cancer, respectively.  
His combined disability rating is 80 percent.  38 C.F.R. 
§§ 4.16, 4.25 (2009).  Accordingly, he meets the schedular 
requirements for consideration for TDIU.  Thus, the issue is 
whether the Veteran's service-connected disabilities, in and 
of themselves, preclude substantially gainful employment.

In support of the claim are statements from the Veteran's 
previous employers, reflecting that he had been dismissed 
from employment as a part-time assistant teacher (1983-1998), 
part-time manual construction (1987-1988), and guard because 
of his increasing inability to hear and communicate with 
other individuals.  

Of record are two VA opinions that were obtained in 
conjunction with the Veteran's TDIU claim.  A September 2007 
VA audiologist opined that "[h]earing loss alone does not 
render a person unable to seek and/or maintain gainful 
employment"  A September 2007 VA orthopedist concluded that 
because the Veteran was retired, there was no effect on his 
occupation from his right knee disorder.  The Board finds 
both of the above-cited VA opinions to be of little probative 
value because neither VA examiner reviewed the claims files 
prior to rendering their respective opinions.  
In addition, the September 2007 VA audiologist's opinion 
focused on an objective standard (i.e., "a person"), as 
opposed to specifically addressing the affect, if any, that 
this Veteran's service-connected disabilities had on his 
ability to maintain gainful employment.  A further 
examination is thus warranted.

The Board further notes that the claims file does not appear 
to include copies of the appealed May 2008 rating action and 
the accompanying notification letter.  If possible, these 
documents should be obtained on remand.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC must associate the 
originals or copies of the appealed May 
2008 rating action and appellate rights 
notification letter with the claims 
files.  Documentation of search efforts 
made must be associated with the claims 
file, should neither be available.  

2.  The Veteran should then be afforded a 
VA medical examination, with an 
appropriate examiner, to determine the 
effect of his service-connected 
sensorineural hearing loss, right knee 
arthroplasty, and skin cancer on his 
employment status.  The examiner must 
review the claims file in conjunction 
with the examination.    

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
upon the examination findings and the 
claims file review, the examiner should 
provide an opinion as to whether the 
Veteran's three service-connected 
disorders render him unable to secure or 
follow a substantially gainful 
occupation.  The examiner is reminded 
that this opinion must be made without 
regard to the Veteran's age or his 
nonservice-connected disorders.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  Then, the RO/AMC should readjudicate 
the claim of entitlement to TDIU.  If the 
determination of this claim remains 
unfavorable to the Veteran, he and his 
representative must be furnished with a 
Supplemental Statement of the Case that 
addresses all evidence received since the 
issuance of the May 2009 Statement of the 
Case and given an opportunity to respond 
before this case is returned to the 
Board.

The purposes of this remand is to assist the Veteran with the 
substantive development of the claim of entitlement to TDIU.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of TDIU 
claim.  His cooperation in VA's efforts to develop this claim 
including reporting for scheduled VA examinations, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of the claim.  38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

